 

Case 1:17-cr-00122-GBD Document 43 Filed 01/07/20 Page 1 of 1

BIENENFELD

  

 

 

USDC SDNY
SCE MENT
PEON an FHLED|

January 7, 2020

  

Judge George B. Daniels
United States District Court Cg wheneneee
Southern District of New York Dao: PELED:
500 Pearl Street

New York, New York 10007

 

 

 

 

 

 

 

 

VIA ECE and Fax 212-805-6737 Op ERED:
and Fax -805- Yom
iy « ‘
igs £5 Davia
Re: USAvs. Mendy Greenblatt. TRAVEL REQUEST Geprge Bi Daniels, U.S.D.J.
1:17-cr-00122-GBD <

Dated:___ JAN 0 8 2020

Dear Judge Daniels:

This letter submission is to request that the above named defendant be permitted to
travel by car from his home in New York to Ithaca, New York. He plans on leaving January 22,
2020, and returning January 28, 2020. The purpose of the trip is a family vacation. [have
emailed with AUSA Dina Mcleod who has no opposition to this motion. Probation Officer
Keyana Pompey has also been informed of this request.

If granted, kindly so order this letter to allow travel by car from Brooklyn NY to Ithaca NY
January 22-28, 2020. Thank you for your consideration,
Respectfully Submitted

/s/

Saul Bienenfeld

 

 

Saha Ne ity: ys (EY e saul@bienefeldlaw.com
680 Central Avenue PEK eats
Suite 108 www.bienenfeldiaw.com
Admitted New York and Florida : Cedarhurst, NY 11516

 

 
